Mr. Justice Olin
delivered the opinion of the court:
In this case a writ of certiorari was issued directed to Charles Walter, Esq., to bring up certain proceedings had before him on the petition of Benj. W. Summy, alleging that the market *60company bropght a suit before E. B. Hughes, Esq., one of the justices of Hhe peace of the District, and on the return day of said summons the petitioner Summy appeared and filed an affidavit for the removal of said cause of action to the nearest magistrate, viz., O. Kimmel; but the said Justice Hughes, in violation of his duty, did not send the cause to the nearest magistrate, but sent the case to Charles Walter, Esq., who took cognizance of the same and set the case for trial, and did render judgment against your petitioner' by default; and he avers that the justice was without jurisdiction in the premises, and that his judgment was erroneous and void. The return made to this writ was defective in very many respects, as appears by the affidavit of C. Walter, the justice before whom the cause was tried. And the return to the writ in this case is attempted to be supplemented by the affidavit of the justice before whom the cause was tried. This we think wholly irregular. If the facte sworn to by Justice Walter be true, there is no ground for a writ of certiorari in this case. The judgment of the court is that either party-may have liberty to apply for a further and amended return for the writ.